DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that the term “the ramp” lacks antecedent basis, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,494,366 to Thut (Thut). Thut teaches a molten metal pumping system including a molten metal pump (30) having both a circulation and transfer function (in the embodiment of figure 1, 26b and 52 for example) where the pump outlet (38) is submerged in molten metal and could, if desired be moved from one position to another while submerged within a furnace assembly if desired, thereby showing all aspects of instant claim 1, since the pump of Thut is in some manner movable and could perform this recited function, and it has been held that the manner or method of use of an apparatus cannot alone, be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
With respect to claim 3, Thut teaches a wall (24) containing the transfer and outlet passages (26b and 52).
With respect to claim 6, the transfer and circulation passages are horizontal and coplanar.
With respect to claim 7, the pump is mechanical.
With respect to claim 11, the apparatus of Thut includes a scrap metal submergence device (50).
With respect to claim 12, the system includes a third inlet (74), a vertical passage and launder (80).
With respect to claims 13-15, 17 and 18, the system of Thut includes clean out ports and inlets of various sizes.
With respect to claim 16, the system of Thut includes a scrap metal submergence device (50) including a vortex forming ramp.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 8-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,494,366 to Thut (Thut) in view of US 2014/0252698 A1 to Rauch (Rauch). As applied to claims 1, 11 and 16 above, Thut shows all aspects of the above claims except the employment of a rail system for the movement of the pump (30) of Thut. Rauch teaches that at the time the invention was filed, it was known in the molten metal dispensing art to employ a rail system (300) for the movement of a molten metal pump from one location to another in a pumping system. Because movement of that pump of Thut for servicing or adjustments of the location of the pump would also be desirable, motivation to include the rail system for the movement of a molten metal pump as shown by Rauch, in the system of Thut, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk